DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 01/23/2020.
Claims 1–20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1 & 13 & 20 recite non-transitory computer-readable media, method, and system for score cards. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 1 & 13 & 20 recite, at least in part, a method for ranking an opportunity index to achieve a target parameter for a quality measure, the method for ranking comprising: automatically generating the opportunity index for a plurality of quality measures, the opportunity index identifying a quality measure of the plurality of quality measures that offers a provider an opportunity to improve a performance incentive score of the provider, wherein the opportunity index is generated based on a weight of the quality measure, a determined number of patients that have not met a target parameter of the quality measure, a generated measure of effectiveness, and a determined ratio corresponding to a number of patients in a scoring group for the quality measure that have not met the target parameter of the quality measure to a number of patients in the scoring group that do not have documented results relating to the quality measure; generating a graph illustrating a relationship between the opportunity index and opportunity index ranks for the plurality of quality measures; and in response to an action performed corresponding to the quality measure, updating the graph in real-time.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. customize the objective-specific program template into a customized program template…) and mental processes that can be performed in the human mind (e.g., determine…a ratio of a number of patients in a scoring group for the quality measure that have not met the target parameter of the quality measure to a number of patients in the scoring group that do not have documented results relating to the quality 
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims and specification recite additional elements including at least one non-transitory memory device for storing computer readable program code, a processor in communication with the memory device, other general computing devices, networks, servers, and databases. These elements are broadly recited in the specification at, for example, paragraph [0036] which describes the potential computing system environment. “The present invention might be operational with numerous other purpose computing system environments or configurations.  Examples of well-known computing systems, environments, and/or configurations that might be suitable for use with the present invention include personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above-mentioned systems or devices, and the like.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of score cards in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing scoring process. 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional 
CLAIMS 2-12 and 14-19 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity and mental processes. Therefore, the descriptions in claims 2-12 and 14-19 are abstract ideas and do not contain additional elements for consideration.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686